COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                     §              No. 08-12-00009-CR
IN RE: HAROLD WAYNE
MITCHELL,                                            §        AN ORIGINAL PROCEEDING

          Relator.                                   §               IN MANDAMUS

                                                     §


                                  MEMORANDUM OPINION

       Relator, Harold Mitchell, has filed a petition for writ of mandamus, requesting that this

Court compel the presiding judge of the 358th Judicial District Court of Ector County, Texas to

enter certain orders, and grant his request to have his inmate trust account reimbursed for certain

expenditures. Because this Court’s mandamus authority does not include the Respondent in this

case, the petition is denied. See TEX.GOV’T CODE ANN. § 22.221(b) (West 2004).


                                              GUADALUPE RIVERA, Justice
January 18, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)